Detailed Action
Claims 1-20 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/19 has been considered.
Drawings
	The Drawings filed on 10/15/19 are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
 Information Processing Apparatus and Non-Transitory Computer Readable Medium for Determination of Message and Member Suitability For Tasks
Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20 recites “the acquirer”, lacks antecedent basis should be “an acquirer”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquirer that acquires” and “a controller that performs” in claim 1, in which is supported by spec. Fig.3, pg.7, “The CPU 12A includes an acquirer 60 and a controller 62 as functional modules”. Therefore the corresponding structure is the CPU.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites 
As per claims 1, 20, a message sent by a user for a task, a communication service used by a plurality of users to send and receive messages, the user being one of the plurality of users using the communication service; and inform the user that the message is unsuitable if the message acquired by the acquirer is unsuitable for the task.  
As per claim 2, wherein, if the message is determined to be unsuitable from a reaction of another user to the message,  inform the user that the message is unsuitable.  
As per claims 3, wherein, if at least one of a read rate and a reply rate satisfies an unsuitability condition representing that the message is unsuitable, inform the user that the message is unsuitable.  
As per claims 4-6, wherein, if a time elapsed after the message has been sent for the task is shorter than or equal to a predetermined time, determines that the message is not unsuitable.  
As per claims 7-9, wherein, if the message indicates that a reply is not required, determines that the message is not unsuitable.  
As per claim 10, wherein judges whether the message is unsuitable by using information obtained 
As per claim 11, wherein: manages information by theme, and the task is associated with a theme; and if the message is related to a theme different from the theme associated with the task, determines that the message is unsuitable.  
As per claims 12-14,  wherein, upon receiving a request to make a change in members of the task, if an attribute of a member to be changed is different from an attribute of an existing member of the task, inform the member to be changed that the member is unsuitable.  
As per claim 15,  wherein the attribute includes at least one of an affiliation, a skill set representing a variety of specific skills, and a professional background concerning the member.  
As per claims 16-18, judges whether the message is unsuitable by using evaluation information concerning an evaluation of the message.  
As per claim 19, wherein, if the evaluation of the message indicated by the evaluation information satisfies an evaluation condition representing that the message is unsuitable, determines that the message is unsuitable.  
which is direct towards, sending/receiving of message for a task from the user and informing the user of the message that the message is unsuitable for the task and determination of whether a members(users) are suitable/unsuitable for the task; the unsuitability/suitability of the message is determined based on different factors such as read/reply rates, elapsed time, whether a reply is required, information obtained(theme associated with task), evaluation of the message and the suitability/unsuitability of members(user) for the task is based on attributes of the member such as affiliation, skill, and professional background.
Therefore the claims is drawn to certain methods of organizing human activity(fundamental economic principles or practices, commercial or legal interactions, and  managing personal behavior or relationships or interactions between people); the claims are directed towards methods of organizing human activity because sending/receiving of message for a task and determination/informing the user that the message is unsuitable for the task and determination of whether certain user are suitable/unsuitable for the task is the fundamental economic principle/practice or managing personal behavior/relationships/interaction between people for business of assignment of work and messages to convey work assignments
Also the claims is drawn to mental processes,(observations, evaluation, judgements, and opinions), include acts that people perform in their minds or using pen and paper; the claim limitations make up the concept recited in the claims are simply a series of observations, evaluations, judgements and opinions for determinations/informing of whether a message is suitable for a task and determination of whether certain users are suitable for the task. For instance, an employee receiving hand written instructions for a task from a supervisor; the employee determines(in the mind) whether the instructions is enough to perform the task and returning the note/calling the supervisor to tell him/her that the instructions are insufficient and making suggestions(in the mind) of who might be a better person to perform the task.
 If the claim under broadest reasonable interpretation covers limitation that is drawn to certain methods of organizing human activity and/or mental processes but for recitation of a generic computer and/or generic computer components described at a high level of generality or linking the use of the judicial exception to a particular technological environment or field of use, then it falls within the grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A, prong 1).
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements such as 
An information processing apparatus,
A non-transitory computer readable medium storing a program causing a computer to execute a process, 
an acquirer that acquires,
a controller that performs control to,
from a communication system, the communication system providing,
via a network,
an information system different from the communication system, 
the information system is a theme management system,
The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites an information processing apparatus, non-transitory computer readable medium storing a program causing a computer to execute a process, an acquirer that acquires, a controller that performs control to,  are recitation of a generic computer and/or generic computer components described at a high level of generality and using the computer as a tool.
The limitations of via a network, from a communication system, the communication system providing, an information system different from the communication system,  the information system is a theme management system, which is generally linking the use of the judicial exception to a particular technological environment or field of use, in this case to communication in a computer network(Internet). Such limitation are not enough to add significantly more to the claimed method and/or is an attempt to limit the use of the abstract idea to a particular technological environment for which to apply the underlying abstract concept, which does not add significantly more. 
Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, rather the claims and the additional limitations are drawn to using the computer as a tool and limiting the abstract idea to communication technology. The claims is directed to an abstract idea and merely  links the judicial exception to a particular technological environment or field of use and uses the computer as a tool to perform the abstract idea, the claim is not patent eligible and directed to an abstract idea MPEP 2106.05(f). (Step 2A, prong2).
The claim does not include additional elements/limitations that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements/limitations is drawn to limitations that attempts to limit the use of the abstract idea to a particular technological environment or field of use and/or use a computer as a tool, and includes well-understood, routine, and conventional activities that amount to no more than implementing the abstract idea with a computerized system.  The claim is not patent eligible(Step 2B).
Allowable Subject Matter
Claims 1-20 are allowed over prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2006/0069599 issued to Hatoun et al, teaches tracking workflow tasks
US 2008/0147807 issued to Borkenhagen, teaches tracking messages to employees where an employee sends accountability response indicating review and acceptance of responsibility for tasks.
US 2021/0110327 issued to Bellet et al., teaches monitoring events in communication channels to identify events pertinent to users and prioritizing events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459